Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s remarks regarding the 103 rejection over Fujiwara in view of Schoen and Ibaraki are found persuasive.
Therefore, the following action is a second non-final, as a new set of rejections over Fujiwara in view of Schoen is provided as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2016/0208349A1) (hereinafter “Fujiwara”) in view of Schoen et al. (US 6635093 B1) (hereinafter “Schoen”).

Regarding claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, and 18, Fujiwara teaches a method for operating a blast furnace, in which coke and ore are fed from the top of the blast furnace so that pig iron is produced (Fujiwara, [0025] and Fig. 1). Fujiwara also teaches that hot air is sent to the tuyere through the blow pipe and pulverized coal is sent to the tuyere from a lance in which a combustion space, called a raceway, is formed at the coke deposit layer in front of the tuyere in a direction in which hot air flows (Fujiwara, [0025] and Fig. 1). Moreover, Fujiwara teaches that in the combustion space, primarily, reduction agents undergo combustion and gasification of the reduction agents occurs (Fujiwara, [0025] and Fig. 1). Fujiwara also teaches that one or more blow pipe and tuyeres may be present around the circumference of the blast furnace (Fujiwara, [0025] and Fig. 1).
The feeding of coke and ore from the top of the blast furnace of Fujiwara corresponds to step a) charging the blast furnace with a top feed comprising iron ore and coke of claims 1 and 16 of the present invention. The blast furnace and raceway of Fujiwara corresponds to a process of making pig iron in a blast furnace having a raceway of claims 1 and 16 of the present invention. The sending of hot air through a tuyere of Fujiwara corresponds to step c) feeding hot air in the raceway of the blast furnace of claims 1 and 16 of the present invention. The addition of a reduction agent through the tuyere of Fujiwara corresponds to step b) injecting a reducing agent into the blast furnace at the level of one or more tuyeres in the raceway of the blast furnace of claims 1 and 16 of the present invention. The production of pig iron of Fujiwara, corresponds to step d) obtaining pig iron at the bottom of the blast furnace of claims 1 and 16 of the present invention. 

Fujiwara teaches that it is effective to replace coke and pulverized coal with waste plastic in order to increase the combustibility of the reduction agent and that the solid reduction agent can be pulverized waste plastic (Fujiwara, [0002] and [0039]). Moreover, Fujiwara teaches that the injecting conditions of the pulverized coal was 150 kg/ton based on pig-iron-making unit consumption (Fujiwara, [0033]). Given that the pulverized coal can be replaced with waste plastic, it would be obvious to one of ordinary skill in the art to also inject the waste plastic at a rate of 150 kg/ton. 
The rate of injecting the waste plastic into the blast furnace of Fujiwara corresponds to charging the agent in an amount of higher than 10 kg/ton iron of claims 1 and 16 of the present invention. The amount of 150 kg/ton of Fujiwara falls within the ranges of claim 8 (12 kg/ton or more) and of claim 9 (50-200 kg pellets per ton of hot metal) of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

While Fujiwara teaches that it is effective to replace coke and pulverized coal with waste plastic in order to increase the combustibility of the reduction agent and that the solid reduction agent can be pulverized waste plastic (Fujiwara, [0002] and [0039]), Fujiwara does not explicitly disclose wherein the blast furnace is furthermore charged with pellets in unground form as a reducing and energy supply, said pellets comprising: one or more thermoplastic material(s) of more than 40 weight %, based on the total dry weight of the pellets; and one or more cellulosic material(s) of more than 20 weight %, based on the total dry weight of the pellets.

With respect to the difference, Schoen teaches a method of making pelletized fuel with a high plastic content that is suitable for use as secondary fuel in a blast furnace (Schoen, Column 2, lines 16-19). Schoen also teaches that the pellets contain at least 40 wt.% plastic particles, substantially polyethylene particles, i.e., a thermoplastic, cellulose particles, i.e., 60 wt.% or less of cellulose, and at most 15 wt.% moisture (Schoen, Column 5, lines 10-12). Schoen also teaches that the calorific value of the pellets is more than 20 GJ/ton and more preferably more than 25 GJ/ton (Schoen, Column 6, lines 8-12).
Moreover, Schoen teaches that the fuel pellet containing cellulose particles and at least 40 wt.% plastic particles (relative to the total weight of the plastic and the cellulose fibers) has a diameter of at most 10mm and that the pelletized fuel may be supplied in ground or unground form where the ground pellets are supplied to the flame of the primary fuel, i.e., supplied to the bottom of a blast furnace (Schoen, Column 5, lines 52-59 and Column 6, lines 23-32). Schoen also teaches that the pellets can have a diameter of preferably more than 2 mm and more preferably more than 3 mm and a length preferably of 0.5-5 mm (Schoen, Column 7, lines 20-23). 
As Schoen expressly teaches, the pellets are preferred because they have good hardness, cause little dust formation and blockages in the injection system and also have good burning properties, such as a high calorific value (Schoen, Column 5, lines 63-64 and Column 7, lines 36-38). 
Fujiwara and Schoen are analogous art as they are both drawn to use of fuel materials in a blast furnace (Fujiwara, Abstract; Schoen, Abstract).
In light of the motivation, to use a pelletized fuel containing a high plastic content as a secondary fuel as taught in Schoen above, it therefore would have been obvious to one of ordinary skill in the art to charge the high plastic pelletized fuel after feeding the coke and ore into the blast furnace of Fujiwara in order to increase the burning properties of the pellets and introduce a secondary fuel into the blast furnace (Schoen, Column 5, lines 63-64 and Column 7, lines 36-38) and thereby arrive at the present invention. 
The pelletized fuel of Schoen corresponds to wherein said reducing agent in step (b) comprises said pellets of claim 3 of the present invention. The composition of the pellets of Schoen overlaps with the compositional ranges of claim 10 of the present invention. The diameter and length of the pellets of Schoen overlap with the diameter and length of claims 11 and 16 of the present invention. The calorific values of Schoen encompasses the ranges of claims 7, 15, and 18 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). Moreover, supplying ground pellets to the flame of the primary fuel of Schoen corresponds to wherein said reducing agent in step (b) comprises said pellets of claim 3 of the present invention. 


Given that the materials and processes of making pig iron of Fujiwara in view of Schoen is substantially identical to the materials and processes of making the pig iron as used in the present invention, as set forth above, it is clear that the pellets of Fujiwara in view of Schoen would intrinsically have a heating value for incomplete combustion calculated with the formula and in the range of about 6 to about 7 MJ/kg (claims 4, 15, and 17), an oxygen content in the range of 20-30 wt.% of the dry weight pellets (claims 5 and 16), a hydrogen content in the range of 7-8 wt.% of the dry weight pellets (claims 6 and 16) and wherein the raceway is held at an adiabatic flame temperature in the range of about 1900-2500°C and air volume in the range of 1280-2000 Nm3/kg*1000 (claim 12) as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	


Regarding claim 2, Fujiwara further teaches that in the blast furnace, coke and ore are fed from the top of the furnace, the ore is reduced and melted, and pig iron is produced (Fujiwara, [0025]). Moreover, Fujiwara teaches that in order to achieve the low reduction agent ratio, it is effective to replace coke with a material having a high hydrogen content, such as waste plastic to increase the combustibility of the of the reducing agent (Fujiwara, [0002]). Given that Fujiwara teaches that at least part of the coke can be replaced by waste plastic, and the coke is fed into the top of the blast furnace with the ore, it would have been obvious to one of ordinary skill in the art to feed the ore, the coke, and the replacement waste plastic, in the form of pellets as taught by Fujiwara in view of Schoen above, to the top of the blast furnace because it is both disclosed by Fujiwara and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Response to Arguments
Regarding the previous objection to the abstract, the Examiner withdraws the objection due to the filing of a copy of the abstract on a separate page.
Regarding the previous claim objections for claims 5, 6, 9, and 16, these objections are withdrawn do to the amendments of these claims.
Regarding the previous 35 U.S.C. 112(b) rejection over claim 2, the Examiner is withdrawing the rejection as one of ordinary skill in the art would understand that the term “together” means that the pellets are added with the iron ore and coke because the pellets partially replace the coke.
 
Applicant primarily argues:
“Further, Fujiwara discusses particle diameters of the solid reducing agent and fuel (powdered coal) being less than or equal to 75 µm providing the effect of enhancing combustibility (par. [0033]-[0034]). It is noted that a size of less than 75 µm is vastly different from the sizes of pellets (at least a few mm), as understood by the person skilled in the art (see e.g. pending claim 16). This is a difference of roughly a factor of 100, and shows the skilled person that ground material should be used according to the teaching of Fujiwara. As such, Fujiwara does not even refer to pellets at all, but rather only to pulverized coal and thus expressly teaches away from the use of whole pellets.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
Firstly, there is no explicitly teaching away in Fujiwara to not use pellets in place of pulverized particles. Secondly, Schoen provides proper motivation for using pellets, i.e., pellets are preferred because they have good hardness, cause little dust formation and blockages in the injection system and also have good burning properties, such as a high calorific value (Schoen, Column 5, lines 63-64 and Column 7, lines 36-38). Therefore, one of ordinary skill in the art would be motivated to use pellets in the blast furnace of Fujiwara.

Applicant also argues:
“While Fujiwara briefly mentions in the background description of the invention that waste plastic may be used as a replacement of coke to achieve a low reduction agent ratio it is completely silent about its efficiency. The skilled person would know that despite its high calorific value, waste plastic is less efficient than pulverized coal in reducing the iron oxide to iron (par. [0010] of the application as filed). In any case, the skilled person gets no hint nor indication from Fujiwara to use a material with lower calorific value than plastic, and therefore, Fujiwara does not suggest that a mixture of cellulose/plastic may be effective to replace coke and pulverized coal with waste plastic as asserted by the Examiner.” 
Remarks, pg. 8
The Examiner respectfully traverses as follows:
Fujiwara specifically teaches that it is effective to replace coke and pulverized coal with waste plastic in order to increase the combustibility of the reduction agent and that the solid reduction agent can be pulverized waste plastic (Fujiwara, [0002] and [0039]). Moreover, the fact that Fujiwara specifically points to LNG as the reducing agent, this example does not constitute a teaching away. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Applicant also argues:
“Schoen discloses that the calorific value of the pellets is dependent on the plastic content. The skilled person will know that a higher plastic content reflects a higher calorific value. Higher calorific values are generally preferred when firing an industrial furnace. Indeed, paragraph [0022] of the application as filed (par. [0029] as published) describes that it was unexpected that pellets having a lower calorific value than full plastic pellets, a blast furnace could be operated more efficiently than when using full plastic pellets.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
It is noted that Schoen does not teach using a full plastic pellet, rather Schoen teaches that the pellets contain at least 40 wt.% plastic particles, substantially polyethylene particles, i.e., a thermoplastic, cellulose particles, i.e., 60 wt.% or less of cellulose, and at most 15 wt.% moisture (Schoen, Column 5, lines 10-12). Schoen also teaches that the calorific value of the pellets is more than 20 GJ/ton and more preferably more than 25 GJ/ton (Schoen, Column 6, lines 8-12). The composition and calorific values of the pellets of Schoen overlap with the composition and calorific values of the present invention.

Applicant also argues:
“It is further noted that the plastic content and the cellulose content are expressed in percentages of the total dry weight of the plastic and the cellulose, not as the total dry weight of the pellets as a whole (see col. 1, 1. 52-55). The pellets disclosed in Schoen could thus contain a large proportion of another material. As such, Schoen does not provide a clear disclosure of pellets having more than 40 wt.% of one or more thermoplastic materials and more than 20 wt.% of one or more cellulosic materials, based on the total dry weight of the pellets. Finally, Schoen does not disclose the use of the pellets in a blast-furnace in an amount of higher than 10 kg/ton iron.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
It is noted that while Schoen teaches that the percentages are based on the total dry weight of the plastic and the cellulose (Schoen, Column 1, lines 52-55), Schoen also teaches that the only other percentage of the pellets is at most 15 wt.% moisture (Schoen, Column 5, lines 10-12). Therefore, according to the teachings of Schoen, it would be possible for the pellets to have an overlapping composition with the composition of the present invention. 
Moreover, Schoen is only used as teaching reference in order to teach the composition and size of the pellets, not the feed rate. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Regarding the argument of Ibaraki, the Examiner finds this argument persuasive, therefore the rejection of Fujiwara in view of Schoen and Ibaraki is withdrawn. However, a new set of rejections has been set out above. 
Regarding the argument of Asanuma, the Examiner finds this argument persuasive, therefore the rejection of Fujiwara in view of Schoen, Ibaraki, and Asanuma is withdrawn. However, a new set of rejections has been set out above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738